DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9-10-2020 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 9-10-2020 have been fully considered but they are not persuasive. In particular, the Applicant’s arguments appear to be directed towards the amendments to the claims, wherein the amendments to the claims have altered the scope of the claims and are addressed in the instant Office Action. In particular, new prior art has been applied to the rejections in view of the amendments to the claims. Please see the official reasoning below. 
Any other arguments are addressed below. 

 Regarding the Applicant’s arguments on pages 7-15 directed towards Richards and the “lookup table”, the Examiner notes that Richards explicitly teaches that the functions of the invention, such as determining a takeoff rejection speed, can be implemented using lookup tables as seen in at least para.[0043] of Richards. Furthermore, Richards teaches that various parameters, such as the one or 
The Applicant’s arguments draw an incomprehensible distinction between the invention taught by Richards and the current invention, especially with respect to the respective “lookup tables” and recited “parameters”. Further clarification of the Applicant’s arguments is required in order to understand the Applicant’s position. 
The amendments to the claims are addressed in the instant Office Action. Please see the official reasoning below. 
Claim Objections
Claim 2 is objected to because of the following informalities: The claim language “prior to take-off operation beginning” is missing a modifying article for the word “take-off operation”, such as “a”, “an”, or “the”, in order to conform to proper idiomatic English.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12, 14-18, and 21-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims 1, 11, and 21 recite steps of accessing a lookup table and associating a plurality of parameters with predetermined conditions in order to reach a conclusion. Whether viewed individually or as an ordered combination, these limitations merely describe the disembodied abstract idea of a person reading a lookup table and using mental processes to associate a plurality of parameters with the predetermined conditions in the lookup table to reach a conclusion. 

The steps of “detecting” are not associated with any physical components and merely encompasses a person using mental processes to “detect” an event using human sensory information. Similarly the steps of “selecting”, “comparing” and “generating” are not associated with any physical hardware and encompass steps performed by a human organism using mental processes.
The claims 1, 11, and 21 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because claim 1 does not recite any additional elements, and the additional elements of claims 11 and 21 merely encompass generic computers and/or generic components that are claimed in a generic manner such that the additional elements amount to no more than mere instructions to apply the judicial exception using generic computer components. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. At most claim 11 recites physical components associated with the claimed invention, such as the “aircraft”, “engine”, and “system”, and “vehicle”. However, the recited “system” encompasses a generic computer receiving data entered by a user, and using mathematical relationships/formulas to associate the entered data with a pre-existing lookup table to generate an “indication”. Furthermore, the “aircraft”, “engine” and “vehicle” merely tie the abstract idea to a specific field of endeavor without significantly more. 

Claim 3 is directed towards an audio indication, which can be performed by a human organism based on reaching a conclusion by reading the lookup table. 
	Claim 4 is directed towards using a generic light as an indicator, which merely encompasses using a generic lighting component performing its intended function. 
Claims 5 is directed towards an indication for recommending discontinuing takeoff, which can be performed by a human organism based on reaching a conclusion by reading the lookup table. 
Claims 6 and 14 merely recites further limitations of associating parameters with the conditions of the lookup table. 
Claim 7 and 15 recite additional parameters for associating the parameters with conditions in the lookup table. 
Claims 8 and 16recites that the lookup table is generated by a computer, which merely encompasses a program entered into a computer by a human organism. 
Claims 9 and 17 recites an additional predefined parameter related to a safety measure for a reaction time, which does not cure the deficiencies of claim 1.
Claims 10 and 18 merely define a predetermined time parameter. 
Claims 12 and 23 recite a generic display performing its intended functions, which does not cure the deficiencies of claims 11 and 21.
Claim 22 defines a type of vehicle, wherein the type of vehicle merely ties the abstract idea to a specific field of endeavor. 
Claim 24 defines the engine related-event wherein the event merely ties the abstract idea to a specific field of endeavor. 

For the reasons set forth above, the Examiner asserts that claims 1, 10, and 19 are directed towards the abstract idea of a person using a lookup table and mental processes to associate a plurality of parameters with the predetermined conditions in the lookup table to reach a conclusion, wherein the claims do not include any additional features that amount to significantly more than the abstract idea itself. The Examiner further asserts that any allowance of the claims in their current condition would unequivocally grant the applicant rights to the disembodied abstract idea of that would effectively grant a monopoly over the abstract idea reading data and using mental processes to associate a plurality of parameters with the predetermined conditions to reach a conclusion. The claims are not patent eligible.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The current specification does not contain any disclosure directed towards the limitations “the look-up table is loaded onto an aircraft system prior to take-off operation beginning”.
The limitations above appear to be directed towards new matter. The current specification does not disclose “loading” look-ups tables with respect to the timing of a take-off operation. Furthermore, the current specification does not disclose what it means to “load” the look-up tables and does not disclose how to perform the step of “loading”. The current claims describe the invention with a greater level of specificity than the current specification. 

It is noted that the current specification does not satisfy the written description requirement under 112(a) by merely stating that one of ordinary skill in the art could devise an algorithm/process to perform the specialized recited functions of the claims.
In order to satisfy written description, the specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
Any claims dependent upon claim 2 are rejected for similar reasons as set forth in the rejection above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the claim language “the look-up table is loaded onto an aircraft system prior to take-off operation beginning” is unclear and renders the claim language ambiguous.

	Additionally, it is unclear if the claim is directed towards functional language directed towards claiming the steps of a human organism manually “loading” lookup tables into an aircraft system.
	For the purposes of examination only, the Examiner has interpreted that the claim language above is directed towards using “look-up” tables with respect to a take-off operation in some way.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 6-8, 10-12, 14-16, 18, 21, 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Richards (US Publication No. 2008/0215198) in view of Middleton (US Patent  5047942).
Regarding claims 1 and 11, Richards teaches a method for generating a recommendation during a take-off associated with an aircraft, the method comprising (see at least the Abstract and an aircraft comprising: an engine (see at least para.[0065], Richards teaches determining engine related events); 
the method comprising the following steps and a system configured to perform the following steps of:
detecting an engine-related event during the take-off (see at least para.[0065], Richards teaches determining an engine related event during takeoff); 
responsive to detecting the engine-related event, selecting a take-off rejection speed threshold from a look-up table based on a plurality of parameters, the take-off rejection speed threshold indicating a maximum aircraft speed that would result in the aircraft stopping prior to a particular distance from an end of a runway (see at least para.[0063-0065], Richards teaches displaying the actual performance of the aircraft in comparison to the nominal performance of the aircraft, wherein the placement of the actual performance of the aircraft with respect to the nominal performance of the aircraft represents an indication that the aircraft should either continue or abort the takeoff procedure with respect to the end of the runway with respect to velocity V1. Furthermore, the determination to abort the takeoff is based on various parameters, such as, but not limited to, the speed of the aircraft and the remaining amount of runway, as seen in at least para.[0060] and [0062]), 
and the look-up table storing a plurality of aircraft speeds generated during aircraft deceleration calculations (see at least para.[0010], [0028], and [0042-0043], Richards teaches calculating required speed with respect to various parameters related to the aircraft, which anticipates  generating a plurality of aircraft speeds for different aircraft parameters, and selecting the most relevant speed based on the aircraft parameters. Also, see at least para.[0059] and [0066], Richardson teaches determining that the aircraft can stop before the end of the runway based on aircraft deceleration. Also see at least see at least para.[0043], [0049], [0059],[0064], [0068], [0073] and [0083], Richards teaches using lookup tables);
comparing a speed of the aircraft a particular time after the engine-related event to a take-off rejection speed threshold (see at least para.[0063-0064], Richards teaches comparing the estimated   speed of the aircraft with respect to a nominal speed of the aircraft at a specific point on the runway. Also, see at least para.[0065], Richards teaches performing the steps of determining whether the speed of the aircraft is safe at a time after the detection of the engine related event), 
and generating an indication recommending whether to continue the take-off based on comparison (see at least para.[0064], Richards teaches displaying the actual performance of the aircraft in comparison to the nominal performance of the aircraft, wherein the placement of the actual performance of the aircraft with respect to the nominal performance of the aircraft represents an indication that the aircraft should either continue or abort the takeoff procedure), 
the indication recommending to discontinue the take-off if the speed of the aircraft is less than or equal to the take-off rejection speed threshold (see at least para.[0064], Richards teaches displaying the actual performance of the aircraft in comparison to the nominal performance of the aircraft, wherein if the actual performance of the aircraft is displayed to the right of the nominal performance the aircraft speed is less than the required aircraft speed for a given remaining length of runway and the speed threshold V1. Therefore, any speed that is just below V1 corresponds to the recited “take-off rejection speed”. By way of example only, if the speed V1=1,000 knots then the “takeoff rejection speed threshold” of Richards would be 999.99 knots), 
and the indication recommending to continue the take-off if the speed of the aircraft is greater than the take-off rejection speed threshold (see at least para.[0064], Richards teaches displaying the actual performance of the aircraft in comparison to the nominal performance of the aircraft, wherein if the actual performance of the aircraft is displayed to the left of the nominal performance the aircraft speed is greater than the required aircraft speed with respect to the remaining distance of the runway and the speed threshold V1).

Furthermore, Middleton teaches using “simulations” in order to determine if an aircraft is able to stop before the end of a runway in at least col. 9, lines 40-44, Middleton teaches using simulations to determine that an aircraft has sufficient speed with respect to a runway in order to stop before the end of the runway, wherein the use of simulations anticipates the use of a “simulator” to execute the simulations. Also, see at least col. 1-14, Middelton teaches determining if an aircraft can stop before the end of a runway. 
Furthermore, Richards does not expressly indicate the plurality of parameters including a runway friction. 
However, Middleton teaches using runway friction (see at least col, 8, lines 62-67, and col. 9, lines 20-33, Middelton teaches using the runway friction to determine if an aircraft can stop before the end of a runway). 
Therefore, it would haves been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Richards with the teachings of Middleton to use simulations and runway friction to determine if an aircraft is able to stop before the end of a runway or continue takeoff using a simulation to determine a stopping distance based on current aircraft parameters, as recognized by Middleton in at least col. 9, lines 1-45. 

wherein the take-off rejection is selected from the look-up table during the take-off (see at least para.[0010], [0043], [0049], [0059],[0064], [0068], [0073] and [0083], Richards teaches using lookup tables during a take-off phase), and wherein the look-up table is loaded onto an aircraft system prior to take-off operation beginning (see at least para.[0043], Richards teaches the lookup tables are stored in memory, which anticipates storing the lookup tables before a take-off operation).

Regarding claims 6 and 14, Richards teaches accessing the look-up table having the plurality of aircraft speeds, each aircraft speed of the plurality of aircraft speeds associated with a different plurality of parameters (see at least para.[0043], Richards teaches different speeds associated with different aircraft parameters in a “lookup table”. Also, see at least para.[0062], Richards teaches speed and distance profile can be determined based on one or more plurality of parameters, which anticipates using different plurality of parameters based on the permutations and/or combination of parameters taught by Richards); 
and performing a table look-up operation to select the take-off rejection speed threshold, the table look-up operation comprising (see at least para.[0043], Richards teaches determining a specific required aircraft speed by correlating aircraft parameters with speeds in a look up table): 
providing the plurality of parameters as an input to the look-up table to identify a particular aircraft speed associated with the plurality of parameters (see at least para.[0043], Richards teaches determining a specific required aircraft speed by correlating aircraft parameters with speeds in a look up table. Also, see at least para.[0062], Richards teaches using input parameters of the aircraft, wherein the same parameters are used to determine the required aircraft speeds from the lookup table seen in para.[0043] of Richards) 
and selecting the particular aircraft speed as the take-off rejection speed threshold (see at least para.[0043], Richards teaches determining or “selecting” a specific required aircraft speed by correlating aircraft parameters with speeds in a look up table).

Regarding claims 7 and 15, Richards teaches the plurality of parameters of the aircraft include a weight of the aircraft (see at least para.[0043] and [0062], Richards teaches using the weight of the aircraft as a parameter).

Regarding claims 8 and 16, Richards teaches the look-up table is generated for a particular aircraft that is similar to the aircraft (see at least para.[0043], Richards teaches the speeds and parameters are based on aircraft of a specific type).
Richards in view of does not expressly indicate an aircraft simulator. However, the Examiner notes that Richards teaches using a processor to process aircraft parameters and determine whether or not to stop or continue take off based on the processed data, which anticipates “simulating” the required stopping distance of the aircraft with respect to the aircraft parameters.
However, Middleton teaches using an aircraft simulator in order to determine if an aircraft is able to stop before the end of a runway in at least col. 9, lines 40-44, Middleton teaches using simulations to determine that an aircraft has sufficient speed with respect to a runway in order to stop before the end of the runway, wherein the use of simulations anticipates the use of a “simulator” to execute the simulations. Also, see at least col. 1-14, Middelton teaches determining if an aircraft can stop before the end of a runway. 
Therefore, it would haves been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Richards with the teachings of Middleton to use simulations to determine if an aircraft is able to stop before the end of a runway or continue takeoff using a simulation to 

Regarding claims 10 and 18, Richards does not expressly indicate the particular time corresponds to less than one second. However, since Richards expressly teaches real-time monitoring of the aircraft parameters in at least para.[0010] and [0064-0066] in order to provide an early warning. 
Therefore, it would have been prima facie obvious for one ordinary skill in the art at the time of the invention to use any “particular time” that will allow the system to provide an early warning based on real-time data, including, but not limited to, less than one second. 

Regarding claim 12, Richards teaches displaying the indication on an aircraft display of the aircraft (see at least para.[0064], Richards teaches displaying the notification on a screen).

Regarding claim 21, Richards teaches a method for generating a recommendation, the method comprising: detecting, at a vehicle, a hazard along a path of the vehicle (see at least para.[0063-0065], Richards teaches displaying the actual performance of the aircraft in comparison to the nominal performance of the aircraft, wherein the placement of the actual performance of the aircraft with respect to the nominal performance of the aircraft represents an indication that the aircraft should either continue or abort the takeoff procedure with respect to the end of the runway, wherein the end of the runway corresponds to the “hazard along a path of the vehicle”); 
responsive to detecting the hazard, selecting a speed threshold from a look-up table based on a plurality of parameters, the speed threshold indicating a maximum vehicle speed that would result in the vehicle stopping prior to a particular distance from the hazard (see at least para.[0059], [0063-0065], Richards using the current speed of the aircraft to determine that the aircraft will be able to stop , 
and the look-up table storing a plurality of vehicle speeds generated during vehicle deceleration calculations (see at least para.[0010], [0028], and [0042-0043], Richards teaches calculating required speed with respect to various parameters related to the aircraft, which anticipates  generating a plurality of aircraft speeds for different aircraft parameters, and selecting the most relevant speed based on the aircraft parameters. Also, see at least para.[0059] and [0066], Richardson teaches determining that the aircraft can stop before the end of the runway based on a deceleration. Also see at least see at least para.[0043], [0049], [0059],[0064], [0068], [0073] and [0083], Richards teaches using lookup tables);
performing a comparison of a speed of the vehicle to the speed threshold (see at least para.[0063-0064], Richards teaches comparing the estimated speed of the aircraft with respect to a nominal speed of the aircraft at a specific point on the runway. Also, see at least para.[0065], Richards teaches performing the steps of determining whether the speed of the aircraft is safe at a time after the detection of the engine related event),
and generating an indication recommending whether to redirect the vehicle based on the comparison (see at least para.[0064], Richards teaches displaying the actual performance of the aircraft , 
the indication recommending to redirect the vehicle if the speed of the vehicle is greater than the speed threshold (see at least para.[0064], Richards teaches displaying the actual performance of the aircraft in comparison to the nominal performance of the aircraft, wherein if the actual performance of the aircraft is displayed to the left of the nominal performance the aircraft speed is greater than the required aircraft speed with respect to the remaining distance of the runway, which anticipates indicating that the aircraft should redirect it course in order to avoid the end of the runway), 
the indication recommending to bypass redirecting the vehicle if the speed of the vehicle is less than or equal to the speed threshold (see at least para.[0064], Richards teaches displaying the actual performance of the aircraft in comparison to the nominal performance of the aircraft, wherein if the actual performance of the aircraft is displayed to the right of the nominal performance the aircraft speed is less than the required aircraft speed for the remaining amount of runway and the speed V1, and warning the pilot that the aircraft will not be able to continue to redirect the aircraft. Therefore, Richards anticipates using a speed threshold that is any value lower than V1 to bypass redirecting the vehicle. Therefore, any speed that is just below V1 corresponds to the recited “take-off rejection speed”. By way of example only, if the speed V1=1,000 knots then the “takeoff rejection speed threshold” of Richards would be 999.99 knots).
Richards does not expressly indicate using “simulations”, however, the Examiner notes that Richards teaches using a processor to process aircraft parameters and determine whether or not to stop or continue take off based on the processed data, wherein one of ordinary skill in the art at the time of the invention would recognize that aircraft parameters are used to replicate or “simulate” different 
Furthermore, Middleton teaches using “simulations” in order to determine if an aircraft is able to stop before the end of a runway in at least col. 9, lines 40-44, Middleton teaches using simulations to determine that an aircraft has sufficient speed with respect to a runway in order to stop before the end of the runway, wherein the use of simulations anticipates the use of a “simulator” to execute the simulations. Also, see at least col. 1-14, Middelton teaches determining if an aircraft can stop before the end of a runway. 
Furthermore, Richards does not expressly indicate the plurality of parameters including a runway friction. 
However, Middleton teaches using runway friction (see at least col, 8, lines 62-67, and col. 9, lines 20-33, Middelton teaches using the runway friction to determine if an aircraft can stop before the end of a runway). 
Therefore, it would haves been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Richards with the teachings of Middleton to use simulations and runway friction to determine if an aircraft is able to stop before the end of a runway or continue takeoff using a simulation to determine a stopping distance based on current aircraft parameters, as recognized by Middleton in at least col. 9, lines 1-45. 

	Regarding claim 23, Richards teaches displaying the indication on a display of the vehicle (see at least para.[0064], Richards teaches displaying the notification on a screen).

Regarding claim 25, Richards teaches the speed of the aircraft a particular time after the engine-related event is compared to the take-off rejection speed threshold responsive to detecting the engine-related event (see at least para.[0063-0064], Richards teaches comparing the estimated   speed of the aircraft with respect to a nominal speed of the aircraft at a specific point on the runway. Also, see at least para.[0065], Richards teaches performing the steps of determining whether the speed of the aircraft is safe at a time after the detection of the engine related event), 
and wherein the indication is generated responsive to detecting the engine-related event (see at least para.[0064], [0073], and [0081], Richards teaches generation an indication to the flight crew).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Richards (US Publication No. 2008/0215198) in view of Middleton (US Patent  5047942), as applied to claims above 1, and further in view of Shloosh (US Publication NO. 2018/0061243).
Regarding claim 3, Richards teaches the indication is an audio indication (see at least para.[0064], Richards teaches providing an audio indication with respect to the warning regarding aborting the takeoff). 
Richards in view of Middleton does not expressly indicate the indication is an audio indication for continuing takeoff. 
However, Shloosh teaches the indication is an audio indication for continuing a takeoff procedure (see at least para.[0411], Shloosh teaches providing an audio indication of a takeoff clearance message). 
It would have been prima facie obvious for one of ordinary skill in the at the time of the invention to modify Richards in view of Middleton with the teachings of Shloosh to use an audio indication for a takeoff clearance in order to optimize automated management of air traffic on a runway, as recognized by Shloosh in at least para.[0180].

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Richards (US Publication No. 2008/0215198) in view of Middleton (US Patent  5047942), as applied to claims 1 above, and further in view of Arad (US Patent 5103224).
Regarding claim 4, Richards does not expressly indicate the indication is associated with a light in a cockpit of the aircraft. However, the Examiner notes that Richards discloses using lights on the pilot interface, as seen in at least para.[0023] and [0027], which at least renders obvious the above limitations. 
Furthermore, Arad teaches the indication is associated with a light in a cockpit of the aircraft (see at least col. 3 lines 3-16 of Arad).
It would have been prima facie obvious for one of ordinary skill in the at the time of the invention to modify Richards in view of Middleton with the teachings of Arad to use a light in a cockpit in order to facilitate safe operation of an aircraft, as recognized by Arad in at least col. 3, lines 17-24. 

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Richards (US Publication No. 2008/0215198) in view of Middleton (US Patent  5047942), as applied to claim 1 and 11 above, and further in view of Cleary (US Patent 4454582).
Regarding claims 5 and 13, Richards in view of Middleton does not expressly indicate comprising initiating deceleration of the aircraft in response to a determination that the indication recommends to discontinue the take-off.
However, Cleary teaches initiating deceleration of the aircraft (see at least col. 4, lines 38-64,  col. 11 lines 1-12, and col. 26, lines 34-56, Cleary teaches controlling the deceleration of the aircraft using automatic braking) in response to a determination that the indication recommends to discontinue the take-off (see at least col. 2, lines 18-54, and col. 18, lines 36-28, Cleary teaches pricing 
It would have been prima facie obvious for one of ordinary skill in the at the time of the invention to modify Richards in view of Middleton with the teachings of Cleary to initiate deceleration of the aircraft in response to a determination that the indication recommends to discontinue the take-off in order to accomplish a safe flight from takeoff, as recognized by Cleary in at least col. 1, lines 20-34.

Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Richards (US Publication No. 2008/0215198) in view of Middleton (US Patent  5047942), as applied to claim 1 and 11 above, and further in view of Bacon (US Patent 5480107).
Regarding claims 9 and 17, Richards in view of Middleton does not expressly indicate the particular distance from the end of the runway includes a safety measure to account for pilot reaction time.
However, Bacon teaches the particular distance from the end of the runway includes a safety measure to account for pilot reaction time (see at least col.2, lines 50-67, Bacon teaches determining a distance to reach the opposite end of a runway with respect to a pilot reaction time).
It would have been prima facie obvious for one of ordinary skill in the at the time of the invention to modify Richards in view of Middleton with the teachings of Bacon to take into account a pilot reaction time in order to achieve a safe stopping distance with respect to the end of the runway, as recognized by Bacon in at least col.2, lines 51-67. 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Richards (US Publication No. 2008/0215198) in view of Middleton (US Patent  5047942), as applied to claim 21 above, and further in view of Hashimoto (JPH06298022).
the vehicle is a car, a truck, a train, a motorcycle, a bicycle, a tricycle, or a boat. 
However, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to use the system taught by Richards with any mobile platform that is capable of accelerating, decelerating, and redirecting it course of travel. Furthermore, the Examiner notes that since the steps of Richards are performed before takeoff is performed, i.e. while the aircraft is travelling with its wheels on the ground, Richards anticipates performing the recited steps for any ground vehicle that comprises one or more wheels, including, but not limited to, a car, a truck, a train, a motorcycle, a bicycle, or a tricycle.
Furthermore, Hashimoto teaches either redirecting or stopping a car based on the speed of the vehicle and a detected hazard in the path of the vehicle, as seen in at least para.[0005] of Hashimoto.
It would have been prima facie obvious for one of ordinary skill in the at the time of the invention to modify Richards in view of Middleton with the teachings of Hashimoto to perform the steps of Richards with respect to the car taught by Hashimoto in order to prevent a hazardous situation, as recognized by Hashimoto in at least para.[0005].

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Richards (US Publication No. 2008/0215198) in view of Middleton (US Patent  5047942), as applied to claims above 1, and further in view of Arad (US Patent 5103224).
	Regarding claim 24, Richards does not expressly indicate the engine-related event comprises an engine shutdown, however, Richards teaches determining that an engine is not producing a proper amount of thrust in at least para.[0065], wherein one of ordinary skill in the art at the time of the invention would recognize that various engine abnormalities would cause an improper amount of thrust, including, but not limited to, an “engine shutdown”.
the engine-related event comprises an engine shutdown (see at least the Abstract of Arad).
Therefore, it would haves been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Richards in view of Middleton with the teachings of Arad to use to an engine-related event that comprises an engine shutdown in order to determine a stopping distance based on current aircraft parameters, as recognized by Arad in at least the Abstract.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C SMITH whose telephone number is (571)272-9377.  The examiner can normally be reached on 10:00AM-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.C.S/Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665